                                          Case 4:20-cv-01384-HSG Document 17 Filed 05/12/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN THE MATTER OF THE COMPLAINT                     Case No. 20-cv-01384-HSG
                                         OF ROBERT E. KELLEY, SUCCESSOR
                                   8     CO-TRUSTEES AND BENEFICIARIES                      ORDER GRANTING EX PARTE
                                         OF THE EUGENE N, KELLEY AND                        MOTION AND DIRECTING NOTICE
                                   9     VERNA L. KELLEY REVOCABLE                          AND PUBLICATION TO INTERESTED
                                         LIVING TRUST, AS OWNERS AND/OR                     PARTIES, AND ENJOINING
                                  10     OPERATORS OF THE VESSEL F/V MISS                   PROSECUTION OF CLAIMS
                                         HAILEE, OFFICIAL NUMBER 524780,
                                  11     FROM EXONERATION FROM AND/OR                       Re: Dkt. No. 4
                                         LIMITATION OF LIABILITY.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          WHEREAS, pursuant to the Limitation of Liability Act, 46 U.S.C. §§ 30501 et seq. and
                                  15   Rules F(1) and F(2) of the Supplemental Rules for Certain Admiralty and Maritime Claims of the
                                  16   Federal Rules of Civil Procedure, Robert E. Kelley and Richard E. Kelley, Successor Co-Trustees
                                  17   and Beneficiaries of the Eugene M. Kelley and Verna L. Kelley Revocable Living Trust
                                  18   (“Limitation Plaintiffs”), by and through their attorneys, Holmes Weddle & Barcott, have
                                  19   instituted a proceeding in this Court for limitation of and/or exoneration from liability as owners
                                  20   and/or operators of the vessel MISS HAILEE, official number 524780, (hereinafter the “Vessel”),
                                  21   with respect to an incident occurring on November 9, 2019, in which the Vessel sank; and
                                  22          WHEREAS, Limitation Plaintiffs state that the Vessel sank; and
                                  23          WHEREAS, Limitation Plaintiffs posted security for costs in the sum of $1,000.00, in
                                  24   accordance with the Admiralty and Maritime Local Rule 5-1, with interest thereon at the rate of
                                  25   six percent (6%) per annum from the date of the posting of security;
                                  26          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
                                  27          1.      Limitation Plaintiffs assert that the Vessel sank;
                                  28          2.      Limitation Plaintiffs have complied with Supplemental Admiralty Rule F(1) and
                                          Case 4:20-cv-01384-HSG Document 17 Filed 05/12/20 Page 2 of 3




                                   1   the Admiralty and Maritime Local Rule 5-1, by depositing security for costs in the amount of one

                                   2   thousand dollars ($1,000.00), plus interest at the rate of six percent (6%) from the date of security.

                                   3   Limitation Plaintiffs at this time do not need to deposit additional security for value with the

                                   4   Court. This ruling is WITHOUT PREJUDICE to the due appraisal of Limitation Plaintiffs’

                                   5   interest in the Vessel and pending freight, and any claimant’s demand that the deposit or security

                                   6   be increased in accordance with Supplemental Admiralty Rule F(7);

                                   7          3.      Under Supplemental Admiralty Rule F(3), the prosecution of any and all suits,

                                   8   actions or proceedings of any nature or description whatsoever against Limitation Plaintiffs, their

                                   9   agents, servants or employees or against the Vessel, except in the present proceeding, in respect of

                                  10   any claim arising out of, occasioned by, consequent upon or otherwise connected with the

                                  11   aforesaid incident, or arising during the voyage upon which the Vessel was then engaged, are

                                  12   HEREBY STAYED AND RESTRAINED until such time as the Court determines whether to
Northern District of California
 United States District Court




                                  13   dissolve the injunction. Limitation Plaintiffs are ORDERED to serve a copy of this Order on the

                                  14   persons and other legal entities to be restrained, or their attorneys;

                                  15          4.      In accordance with Supplemental Admiralty Rule F(4), Limitation Plaintiffs shall

                                  16   publish a copy of the following notice in the Fort Bragg Advocate – News for four consecutive

                                  17   weeks starting the week of May 18, 2020, in substantially the form set forth below:

                                  18
                                                      Notice to Interested Parties: Robert E. Kelley and Richard E. Kelley,
                                  19                  Successor Co-Trustees and Beneficiaries of Eugene M. Kelley and
                                                      Verna L. Kelley Revocable Living Trust, owners and/or operators of
                                  20                  the MISS HAILEE, official number 524780 (hereinafter “the
                                                      Vessel”), an approximately 54.1 foot vessel of 48 gross tons, filed a
                                  21                  Complaint pursuant to the Limitation of Liability Act, 46 U.S.C.
                                                      §§ 30510 et seq., claiming the right to exoneration from and/or
                                  22                  limitation of liability for all claims against it for injury, death, or other
                                                      damage resulting from an incident occurring on November 9, 2019,
                                  23                  in which the Vessel sank while being operated upon the navigable
                                                      waters about 16 miles west of the Russian River, California.
                                  24
                                                      Any person or legal entity who has or may have such a claim must,
                                  25                  on or before July 3, 2020, file it with the Clerk of Court, U.S. Federal
                                                      District Court, Northern District of California, Oakland Division,
                                  26                  under the title “In re F/V MISS HAILEE” and Case No. 20-cv-1384.
                                                      Any such claim must comply with the requirements of Rule F of the
                                  27                  Supplemental Rules for Admiralty or Maritime Claims of the Federal
                                                      Rules of Civil Procedure. A copy must also be served on or mailed
                                  28                  to the plaintiff’s attorney, Michael A. Barcott, HOLMES WEDDLE
                                                                                           2
                                          Case 4:20-cv-01384-HSG Document 17 Filed 05/12/20 Page 3 of 3



                                                      & BARCOTT, 999 Third Ave., Suite 2600, Seattle, WA 98104.
                                   1
                                                      Any claimant who desires to contest Robert E. Kelley’s and
                                   2                  Richard E. Kelley’s, Successor Co-Trustees and Beneficiaries of
                                                      Eugene M. Kelley and Verna L. Kelley Revocable Living Trust,
                                   3                  right to exoneration from and/or limitation of liability shall file and
                                                      serve an answer to the Complaint in the above-referenced matter
                                   4                  on or before July 17, 2020, unless such answer is included in the
                                                      claim. This notice is published pursuant to the order of said Court,
                                   5                  the Honorable Haywood. S. Gilliam, Jr., dated May 12, 2020, and
                                                      Rule F(4) of the Supplemental Rules for Admiralty or Maritime
                                   6                  Claims.
                                   7

                                   8            5.    Limitation Plaintiffs shall, not later than the day of the second publication required

                                   9   in paragraph (4) above, mail copies of the Complaint and this Order to: (1) the last known address

                                  10   of those persons who are reported to have been injured as set forth in the Complaint, and to any

                                  11   attorneys known to represent them; and (2) to such other persons and other legal entities as are

                                  12   known to have any claim against the Limitation Plaintiffs or the Vessel and to any attorney known
Northern District of California
 United States District Court




                                  13   to represent them.

                                  14            IT IS SO ORDERED.

                                  15   Dated:    5/12/2020
                                  16                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
